
	

115 S1213 IS: To require the Secretary of Transportation to post a copy of the most recent response plan for each onshore oil pipeline on a publicly accessible website.
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1213
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2017
			Mr. Peters (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Transportation to post a copy of the most recent response plan for each
			 onshore oil pipeline on a publicly accessible website.
	
	
 1.Pipeline facility response plansSection 60138 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking and at the end; (B)by redesignating paragraph (2) as paragraph (3);
 (C)by inserting after paragraph (1) the following:  (2)subject to subsection (b), post a copy of the most recent response plan on a publicly accessible website maintained by the Department of Transportation; and; and
 (D)in paragraph (3), as redesignated, by striking provide upon written request to a person a copy of the plan and all that follows and inserting subject to subsection (b), provide to a person, upon written request, a copy of the most recent response plan.;
 (2)by redesignating subsection (b) as subsection (c); and (3)by inserting after subsection (a) the following:
				
 (b)ExclusionsThe Secretary may exclude from the plan posted or provided under paragraph (1) or (2) of subsection (a), as the Secretary determines appropriate—
 (1)proprietary information; (2)security-sensitive information, including information described in section 1520.5(a) of title 49, Code of Federal Regulations;
 (3)specific response resources and tactical resource deployment plans; and (4)the specific amount and location of worst case discharges (as defined in part 194 of title 49, Code of Federal Regulations), including the process by which an owner or operator determines the worst case discharge..
			
